Citation Nr: 0721129	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  06-20 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel

INTRODUCTION

The veteran had active duty service from October 1966 to 
February 1975.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2006, a 
statement of the case was issued in June 2006, and a 
substantive appeal was received in June 2006.  A Board 
hearing at the local RO was held in November 2006.  The 
record was held open for 90 days so that Social Security 
Administration records could be submitted.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to a total disability 
rating based on individual unemployability (TDIU).  In his 
November 2006 hearing testimony, the veteran indicated that 
he had applied for Social Security Administration (SSA) 
disability benefits.  The record was held open for 90 days so 
that the veteran could submit his SSA records.  However, it 
does not appear that any SSA records have been associated 
with the claims file.  Thus, the RO should obtain all 
administrative decisions, if any, pertaining to the veteran's 
claim and any underlying medical records from the SSA.  See 
Hayes v. Brown, 9 Vet.App. 67, 74 (1996) (VA is required to 
obtain evidence from the SSA, including decisions by the 
administrative law judge); Murincsak v. Derwinski, 2 Vet.App. 
363 (1992).

Further, the Board notes that the veteran was afforded VA 
examinations in February 2006 to determine the severity of 
his service-connected disabilities.  However, the examiners 
did not offer any opinions on the effect of the veteran's 
service-connected disabilities on his ability to obtain and 
retain substantially gainful employment.  The veteran 
testified at the November 2006 Board hearing that his 
service-connected peripheral neuropathy affected his ability 
to stand for long periods of time and hold objects, which 
affected his ability to work as a painter.  The veteran also 
testified that he had bilateral foot infections due to his 
diabetes that also affected his ability to work.  VA 
treatment records from July 2006 to November 2006 confirm 
continuing treatment for infections of the veteran's feet.  
Moreover, at the February 2006 VA examination for the 
veteran's diabetes, it was noted that the veteran's blood 
sugar was always between 110 and upper 100s.  However, a 
March 2007 VA treatment record showed that the veteran's 
glucose readings were fluctuating from 180 to 400.  
Therefore, based on medical evidence of a possible increase 
in severity of the veteran's diabetes as well as his 
testimony concerning the problems with his hands and feet, 
the Board finds that the RO should schedule the veteran for 
an appropriate VA medical examination to ascertain the 
severity of his service-connected disabilities, including any 
complications of his service-connected disabilities, and 
their impact on his ability to obtain and retain 
substantially gainful employment.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Social 
Security Administration and obtain 
copies of all administrative decisions, 
if any, (with associated medical 
records) pertaining to the veteran's 
claim. 

2.  The veteran should be scheduled for 
an appropriate VA medical examination to 
ascertain the severity of his service-
connected disabilities, including any 
complications of his service-connected 
disabilities, and their impact on his 
ability to obtain and retain 
substantially gainful employment.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  After 
reviewing the record and examining the 
veteran, the examiner should offer an 
opinion on the effect of the veteran's 
service-connected disabilities, including 
any complications, on his ability to 
obtain and retain substantially gainful 
employment.

3.  After completion of the above, and 
any additional development deemed 
necessary by the RO, the RO should review 
the expanded record and determine if 
entitlement to TDIU is warranted.  If the 
benefit is denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


